Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
 


Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are moot. While these arguments address matters the examiner suggested could be relevant in the interview given on 9/21/22 (mailed 9/27/22) the examiner did not find the need to incorporate these matters in the current grounds of rejection. Applicant’s arguments filed 9/15/22 are also not persuasive for reasons given in the statement of the rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrell US 20160307744 A1.

Regarding Claim(s) 1, Jarrell teaches: A mass spectrometer comprising: 
an ionization chamber that ionizes a sample; (Jarrell fig. 1; area that surrounds electrospray source and nozzle)
a vacuum chamber into which ions generated in the ionization chamber are introduced; (Jarrell fig. 1; 106)
a partition wall that partitions the ionization chamber from the vacuum chamber; (Jarrell fig. 1; the wall in between the two)
a connection pipe that penetrates the partition wall, and communicatively connects the ionization chamber to the vacuum chamber; (Jarrell figs. 3; 211; figs. 10,11; 1012,1112)
a heating block that is arranged in the ionization chamber, (Jarrell figs. 3; [0059]; figs. 10,11; heaters surrounding inter tube)
and heats the connection pipe by surrounding an outer periphery of the connection pipe; (Jarrell figs. 3; [0059] ; figs. 10,11; heaters surrounding inter tube)
and a flange member into which the connection pipe is inserted, (Jarrell figs. 3; 205; figs. 10,11; 1005+1006,1105+1106)
and which abuts on a first end surface of the heating block, (Jarrell figs. 3; 205 abuts 202; figs. 10,11; corresponding abutments)
wherein the flange member includes a base portion that abuts on the first end surface of the heating block, and is arranged in the ionization chamber, (Jarrell figs. 3; 205 abuts 202 and is still within the ion chamber from what can be seen in fig. 1; figs. 10,11; similar)
and a projection portion that projects from the base portion, (Jarrell figs. 3; 205 ‘projects’ to the right of the page to the orifice 212; figs. 10,11; similar)
Jarrell teaches the following limitations in separate combinable embodiments*: wherein a width of a cross- section of the projection portion in a radial direction of the connection pipe is smaller than a width of a cross-section of the heating block in the radial direction of the connection pipe; (Jarrell figs. 3; 205; figs. 10,11; 1005+1006,1105+1106; [0135])
wherein the flange member is a single piece member, and the flange member is metal (Jarrell figs. 3 and others; [0058]; “…the end piece 205 may be fabricated from stainless steel or from other similarly electrically and thermally conductive and corrosion-resistant materials.” – The figures disclose the flange as a single piece generally and stainless steel is definitely a metal. See the drawing below annotated by the examiner. [0135])
*The examiner has cited the above teachings with different embodiments that are similar to the claims but not entirely. As can be seen with figs. 3 (as well as the annotated figure given by the examiner) the difference between this embodiment and the claimed invention is that the projection portion is not smaller in diameter than the heating block. In figures 10,11, even though a smaller radius heating block is used the projection has a smaller diameter by its tip, and would be smaller along its entire length if the width of the heating block of figure 3 was incorporated. However, this embodiment falls short of the claims because the cone projection from the flange isn’t a single piece or made of the same material claimed for the flange.
	Jarrell, when viewed by itself, would provide sufficient guidance to a person of ordinary skill in the art to render the difference between the claims and its explicit embodiments obvious. This is because either necessary modification (making the projection thinner, or making the projection a single piece and material with the flange) has been held as obvious. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). It has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. Further, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Applicant’s remarks dated 9/15/22 provide further guidance, as they say the narrower projection is important at reducing discharges with down-stream ion guides (page 4, last full paragraph). However, this insight is not required for a person of ordinary skill to make the appropriate modification, as Jarrell (0098) points out the projection improves transmission into downstream ion guiding and focusing devices. Jarrell even discloses that use of the ceramic tube reduces fringing of fields (note ceramic is commonly understood as an electrical insulator) which further substantiates that Jarrell has anticipated the problem the applicant has purported to solve in substantially similar matters, thus further establishing that applicant’s preferred solution is only a non-critical design choice. Applicant has not provided sufficient evidence to rebut these positions in a manner that demonstrates criticality beyond the teachings of Jarrell. Taking all of this together presents a balance of evidence in the prior art and in this prosecution that supports the conclusion of obviousness. 
Note: The examiner is giving citations with the goal of providing the easiest to understand figures, elements, and text descriptions that relate to the claims, but the citations and basis of rejection should be understood to encompass further combinable embodiments and portions of the reference that include corresponding components/configurations. 

    PNG
    media_image1.png
    244
    450
    media_image1.png
    Greyscale


Regarding Claim(s) 2, Jarrell teaches: wherein 19the projection portion is inserted into the vacuum chamber. (Jarrell figs. 1,3; From the multiple figures it can clearly be inferred that the projection portion of the flange is inserted into the vacuum chamber.)

Regarding Claim(s) 3, Jarrell teaches: wherein a tip portion of the projection portion is located near a tip portion of the connection pipe. (Jarrell figs. 1,3; See the annotated drawing above. The projection portion of the flange may be thick, but its furthest extent can be reasonably considered a tip [albeit thick and blunt] and coincides with the pipe.)

Regarding Claim(s) 4, Jarrell teaches: further comprising: a first seal member that is arranged between the base portion and the partition wall. (Jarrell fig. 1; A seal is shown between the flange of the base portion 205 and the wall of the vacuum chamber 106.)




Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrell US 20160307744 A1 in view of Nakano US 20100264307 A1.

Regarding Claim(s) 5-6, Jarrell discloses in paragraph [0067] that any ordinary way for sealing the components is ordinary skill in the art, and gives ‘press-fitting’ as an explicit example. However, Jarrell does not adequately teach the claim limitations of:  further comprising: a pressing mechanism that presses a second end surface of the heating block toward the vacuum chamber side.
	further comprising: a second seal member that is arranged between the pressing mechanism and the heating block.
	Nakano teaches: further comprising: a pressing mechanism that presses a second end surface of the heating block toward the vacuum chamber side. (Nakano figs. 3-4, elements 6,7,17,18)
	further comprising: a second seal member that is arranged between the pressing mechanism and the heating block. (Nakano figs. 3-4, element 8)
It would have been obvious to one of ordinary skill in art to utilize the pressing mechanism taught in Nakano for the ‘press-fitting’ mechanism taught in Jarrell for the benefit of providing a fast and efficient means of connecting the components. (Nakano [0019]) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881